UNPUBLISHED
                                                         FILED: February 6, 2015

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                                  No. 14-1792
                          (2:13-cv-00253-AWA-DEM)



MR. JOHN MALCOLM DICKSON, JR.

            Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
JUSTICE, Attorney General of the United States of America; UNITED STATES
ATTORNEY GENERAL, For the Eastern District of Virginia

            Defendants - Appellees



                                     ORDER


      The court sua sponte grants panel rehearing and vacates the opinion and

judgment filed December 22, 2014.

      Entered at the direction of Judge Wynn with the concurrence of Judge Shedd

and Judge Thacker.

                                      For the Court

                                      /s/ Patricia S. Connor, Clerk